DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
Regarding the amendment filed 02/17/2022: Claims 1-23 are pending. Claims 21-23 have been newly added.

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 1-8 and 11-18 under 35 U.S.C. 103 as being unpatentable over Yun (US 2012/0161899 A1, heretofore referred to as Yun) in view of Fischer et al (US 9,470,731 B1, heretofore referred to as Fischer) have been fully considered and are not persuasive.  Applicant argues “Claims 1-8 and 11-18 stand rejected as being unpatentable over U.S. 2012/0161899 ("Yun") in view of U.S. 9,470,731 ("Fischer"). Claim 1 recites, in part, "side support members disposed between the upper plate and the lower plate proximate a periphery of the test space, wherein the side support members space the upper plate a distance from the lower plate, and wherein each of the side support members is adjacent to at least one other of the side support members." Claim 11 recites similar limitations. 
The Office Action points to Yun as disclosing side support members. See December 30, 2021 Office Action at page 3. 
As shown in Figures 1, 3, 4, and 6 of Yun, an upper conductor 10 is spaced apart from a lower conductor 20 by spaced apart posts 70, 71, and 72. The posts are not adjacent to one another. Instead, each of the posts is spaced apart and separated from the other posts. 
Neither Yun, nor Fischer (alone or in combination with one another) describes, teaches, or suggest adjacent side support members that space apart the upper plate from the lower plate. As such, the proposed combination does not describe, teach, or suggest "side support members disposed between the upper plate and the lower plate proximate a periphery of the test space, wherein the side support members space the upper plate a distance from the lower plate, and wherein each of the side support members is adjacent to at least one other of the side support members," as recited in claim 1. Claim 11 recites similar limitations. For at least these reasons, the proposed combination does not render claims 1, 11, and the claims depending therefrom unpatentable.”  The Examiner respectfully disagrees, Yun teaches “wherein the side support members space the upper plate a distance from the lower plate (Yun; Par 0052; Yun teaches the side support members support the upper and lower conductors in order to provide a testing space), and wherein each of the side support members is adjacent to at least one other of the side support members (Yun; Fig 2, Element 70 and Par 0053; Yun teaches that the side supports are next to each other, i.e. adjacent)”.   Applicant appears to be arguing that the side support members of Yun are not abutting, which the Examiner agrees with, however this feature is not claimed.  Therefore the rejection stands.

Applicant's arguments regarding the rejection of claims 9-10 and 19-20 under 35 U.S.C. 103 as being unpatentable over Yun in view of Fischer in further view of Pouzalgues (US 2015/0219712 A1, heretofore referred to as Pouzalgues) have been fully considered and are not persuasive. See above arguments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2012/0161899 A1, heretofore referred to as Yun) in view of Fischer et al (US 9,470,731 B1, heretofore referred to as Fischer).

Regarding claim 1, Yun teaches a support frame (Yun; Fig 1 and Par 0039) for a transverse electromagnetic (TEM) system (Yun; Fig 1 and Par 0039), the support frame comprising: an upper plate defining a first inner surface (Yun; Fig 1, Element 10, lower side and Par 0049) and an opposed first outer surface (Yun; Fig 1, Element 10, upper side and Par 0049), the first inner surface oriented toward a TEM test space (Yun; Par 0050); a lower plate defining a second inner surface (Yun; Fig 1, Element 20, upper side and Par 0051) and an opposed second outer surface (Yun; Fig 1, Element 20, lower side and Par 0051), the second inner surface oriented toward the first inner surface of the upper plate and toward the TEM test space (Yun; Par 0051), the TEM test space defined between the first inner surface of the upper plate and the second inner surface of the lower plate (Yun; Fig 6, dashed line box); side support members disposed between the upper plate and the lower plate proximate a periphery of the test space (Yun; Fig 1, Element 70 and Par 0052) wherein the side support members space the upper plate a distance from the lower plate (Yun; Par 0052; Yun teaches the side support members support the upper and lower conductors in order to provide a testing space), and wherein each of the side support members is adjacent to at least one other of the side support members (Yun; Fig 2, Element 70 and Par 0053; Yun teaches that the side supports are next to each other, i.e. adjacent); and a lower support structure coupled to and supporting the lower plate the lower support structure extending from the second outer surface of the lower plate (Yun; Fig 1, Element 80 and Par 0043;  Yun teaches a support platform).
Yun is silent on an upper support structure coupled to and supporting the upper plate, the upper support structure extending from the first outer surface of the upper plate.
Fischer teaches an upper support structure coupled to and supporting the upper plate, the upper support structure extending from the first outer surface of the upper plate (Fischer; Fig 1, Element 3 and Fig 5, Element 3, Col 4, Lines 40-57, and Col 6, Lines 15-27; Fischer teaches a plate connecting rods to support the testing septum sections).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the support method of Fischer with the support frame of Yun in order to provide improved impedance matching in the center of the cell (Fischer; Col 2, Lines 55-59).

Regarding claim 2, the combination of Yun and Fischer teaches the support frame of Claim 1.  Yun further teaches wherein the upper plate and lower plate define a footprint have a length extending from a source side toward an object side and a width extending normal to the length (Yun; Fig 2 and Par 0067-0068), wherein the footprint has a tapered width along a propagation direction extending from the source side toward the object side (Yun; Fig 2, Element 12 and Par 0068; Yun shows a tapered section to attached test area).

Regarding claim 3, the combination of Yun and Fischer teaches the support frame of Claim 2.  Yun further teaches wherein the footprint includes a first parallel portion (Yun; Fig 1, Element 50 and Par 0068; Yun shows a port with a parallel section to attach the conductor), an intermediate tapered portion (Yun; Fig 2, Element 12 and Par 0067), and a second parallel portion (Yun; Fig 1, Element 80 and Par 0068), wherein the first parallel portion is located proximate the source side and includes first sides that extend parallel to each other along the length (Yun; Fig 1, Element 50 and Par 0068), the second parallel portion is located proximate the object side and includes second sides that extend parallel to each other along the length (Yun; Fig 1, Element 80), and the intermediate tapered portion includes intermediate sides tapered inwardly along the length (Yun; Fig 1, Element 12 and Par 0067; Yun teaches that the test port entrance is located in the first parallel portion and the tapered section minimized reflection and the test area is in the second parallel portion).

Regarding claim 4, the combination of Yun and Fischer teaches the support frame of Claim 1.  Yun further teaches wherein the side support members define an opening along the periphery of the TEM test space (Yun; Fig 3, Element Test Area and Fig 1, Area between the supports 71 and Par 0053; Yun teaches that the test area is between the supports 71 and is open on the sides).

Regarding claim 5, the combination of Yun and Fischer teaches the support frame of Claim 4.  Yun further teaches wherein the opening is located proximate the object side (Yun; Fig 3, Element Test Area and Fig 1, Area between the supports 71 and Par 0053; Yun teaches that the test area is between the supports 71 and is open on the sides).

Regarding claim 6, the combination of Yun and Fischer teaches the support frame of Claim 1.  Fischer further teaches wherein the upper support structure comprises a truss assembly (Fischer; Figs 1 and 5, Element 7 and Col 4, Lines 40-57; Fischer teaches connecting rods to support the testing septum sections spread out over a support plate, i.e. a truss-like assembly).

Regarding claim 7, the combination of Yun and Fischer teaches the support frame of Claim 1.  Yun further teaches wherein the lower support structure comprises legs (Yun; Fig 3, Element 80 and Par 0043; Yun teaches a platform with legs and wheels).

Regarding claim 8, the combination of Yun and Fischer teaches the support frame of Claim 1.  Yun further teaches wherein the upper and lower plates are composite plates each comprising a plurality of member plates (Yun; Fig 1, Elements 11 and 12; Par 0049).


Regarding claim 11, Yun teaches a method for forming a support frame (Yun; Fig 1 and Par 0039) for a transverse electromagnetic (TEM) system (Yun; Fig 1 and Par 0039), the method comprising: coupling a lower support structure (Yun; Fig 1, Element 80 and Par 0043;  Yun teaches a support platform) to a lower plate the lower plate defining a second inner surface (Yun; Fig 1, Element 20, upper side and Par 0051) and an opposed second outer surface (Yun; Fig 1, Element 20, lower side and Par 0051), the second inner surface configured to be oriented toward a TEM test space (Yun; Par 0051), the lower support structure extending from the second outer surface of the lower plate (Yun; Fig 1); positioning side support members above the second inner surface of the lower plate proximate a periphery of the test space (Yun; Fig 1, Element 70 and Par 0052) wherein the side support members space the upper plate a distance from the lower plate (Yun; Par 0052; Yun teaches the side support members support the upper and lower conductors in order to provide a testing space), and wherein each of the side support members is adjacent to at least one other of the side support members (Yun; Fig 2, Element 70 and Par 0053; Yun teaches that the side supports are next to each other, i.e. adjacent); the upper plate (Yun; Fig 1, Element 10, lower side and Par 0049) defining a first inner surface and an opposed first outer surface (Yun; Fig 1, Element 10, upper side and Par 0049); and positioning the upper plate above the side support members with the first inner surface oriented toward the second inner surface of the lower plate and toward the TEM test space, the TEM test space defined between the first inner surface of the upper plate and the second inner surface of the lower plate (Yun; Fig 6, dashed line box).
Yun is silent on coupling an upper support structure to an upper plate, the upper plate defining a first inner surface and an opposed first outer surface, the upper support structure extending from the first outer surface of the upper plate.
Fischer teaches an coupling an upper support structure to an upper plate, the upper support structure extending from the first outer surface of the upper plate (Fischer; Fig 1, Element 3 and Fig 5, Element 3, Col 4, Lines 40-57, and Col 6, Lines 15-27; Fischer teaches a plate connecting rods to support the testing septum sections).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the support method of Fischer with the support frame of Yun in order to provide improved impedance matching in the center of the cell (Fischer; Col 2, Lines 55-59).

Regarding claim 12, the combination of Yun and Fischer teaches the method of Claim 11. Yun further teaches wherein the upper plate and lower plate define a footprint have a length extending from a source side toward an object side and a width extending normal to the length (Yun; Fig 2 and Par 0067-0068), wherein the footprint has a tapered width along a propagation direction extending from the source side toward the object side (Yun; Fig 2, Element 12 and Par 0068; Yun shows a tapered section to attached test area).

Regarding claim 13, the combination of Yun and Fischer teaches the method of Claim 12. Yun further teaches wherein the footprint includes a first parallel portion (Yun; Fig 1, Element 50 and Par 0068; Yun shows a port with a parallel section to attach the conductor), an intermediate tapered portion (Yun; Fig 2, Element 12 and Par 0067), and a second parallel portion (Yun; Fig 1, Element 80 and Par 0068), wherein the first parallel portion is located proximate the source side and includes first sides that extend parallel to each other along the length (Yun; Fig 1, Element 50 and Par 0068), the second parallel portion is located proximate the object side and includes second sides that extend parallel to each other along the length (Yun; Fig 1, Element 80), and the intermediate tapered portion includes intermediate sides tapered inwardly along the length (Yun; Fig 1, Element 12 and Par 0067; Yun teaches that the test port entrance is located in the first parallel portion and the tapered section minimized reflection and the test area is in the second parallel portion).

Regarding claim 14, the combination of Yun and Fischer teaches the method of Claim 11.  Yun further teaches further comprising providing an opening through the side support members along the periphery of the test space (Yun; Fig 3, Element Test Area and Fig 1, Area between the supports 71 and Par 0053; Yun teaches that the test area is between the supports 71 and is open on the sides).

Regarding claim 15, the combination of Yun and Fischer teaches the method of Claim 14.  Yun further teaches wherein the opening is located proximate the object side (Yun; Fig 3, Element Test Area and Fig 1, Area between the supports 71 and Par 0053; Yun teaches that the test area is between the supports 71 and is open on the sides).

Regarding claim 16, the combination of Yun and Fischer teaches the method of Claim 11.  Fischer further teaches further comprising forming the upper support structure with a truss assembly (Fischer; Figs 1 and 5, Element 7 and Col 4, Lines 40-57; Fischer teaches connecting rods to support the testing septum sections spread out over a support plate, i.e. a truss-like assembly).

Regarding claim 17, the combination of Yun and Fischer teaches the method of Claim 11.  Yun further teaches further comprising forming the lower support structure with legs (Yun; Fig 3, Element 80 and Par 0043; Yun teaches a platform with legs and wheels).

Regarding claim 18, the combination of Yun and Fischer teaches the method of Claim 11.  Yun further teaches further comprising joining member plates to form each of the upper and lower plates as composite plates (Yun; Fig 1, Elements 11 and 12; Par 0049).

Regarding claim 21, the combination of Yun in view of Fischer teaches the support frame of claim 1.
 Yun further teaches wherein outer edges of the side support members are aligned with corresponding outer edges of the upper plate and the lower plate (Yun; Par 0053; Yun teaches the support members are placed at the corners, i.e. the outer edges).


Regarding claim 23, the combination of Yun in view of Fischer teaches the support frame of claim 3.
wherein the source side is outside of the intermediate tapered portion (Yun; Fig 1, Element 50 and Par 0054; Yun teaches the source at port 50 is outside the tapered portion), wherein the source side is configured to receive a source for waves for TEM testing (Yun; Par 0059), wherein the object side is outside of the intermediate tapered portion (Yun; Par 0052; Yun teaches a test space outside the tapered portion), and wherein the object side is configured to receive an object to be tested (Yun; Par 0052).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Fischer in further view of Pouzalgues (US 2015/0219712 A1, heretofore referred to as Pouzalgues).

Regarding claim 9, the combination of Yun and Fischer teaches the support frame of Claim 8.  
The combination of Yun and Fischer does not teach wherein the member plates define seams where joined to adjacent member plates, wherein the support frame further comprises conductive tape disposed along the seams.
Pouzalgues teaches wherein the member plates define seams where joined to adjacent member plates (Pouzalgues; Fig 4C, Elements 1, 3, and Par 0037), wherein the support frame further comprises conductive tape disposed along the seams (Pouzalgues; Fig 4C, Element 5 and Par 0041).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the support of Yun and Fischer with the tape of Pouzalgues in order to provide a fully conductive plane element (Pouzalgues; Par 0034).

Regarding claim 10, the combination of Yun and Fischer teaches the support frame of Claim 1.  
The combination of Yun and Fischer does not teach wherein the upper support structure is mounted to the upper plate with screws accepted by tapped holes extending into the first outer surface but not entirely through the upper plate.
Pouzalgues teaches wherein the upper support structure is mounted to the upper plate with screws accepted by tapped holes extending into the first outer surface but not entirely through the upper plate (Pouzalgues; Fig 4A and Par 0041).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the support of Yun and Fischer with the screw of Pouzalgues in order to provide a fully conductive plane element (Pouzalgues; Par 0034).

Regarding claim 19, the combination of Yun and Fischer teaches the method of Claim 18.  
The combination of Yun and Fischer does not teach further comprising applying conductive tape along seams formed between adjacent member plates.
Pouzalgues teaches further comprising applying conductive tape (Pouzalgues; Fig 4C, Element 5 and Par 0041) along seams formed between adjacent member plates (Pouzalgues; Fig 4C, Elements 1, 3, and Par 0037).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the support of Yun and Fischer with the tape of Pouzalgues in order to provide a fully conductive plane element (Pouzalgues; Par 0034).

Regarding claim 20, the combination of Yun and Fischer teaches the method of Claim 11.  
The combination of Yun and Fischer does not teach further comprising mounting the upper support structure to the upper plate with screws accepted by tapped holes extending into the first outer surface but not entirely through the upper plate.
Pouzalgues teaches further comprising mounting the upper support structure to the upper plate with screws accepted by tapped holes extending into the first outer surface but not entirely through the upper plate (Pouzalgues; Fig 4A and Par 0041).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the support of Yun and Fischer with the screw of Pouzalgues in order to provide a fully conductive plane element (Pouzalgues; Par 0034).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yun in view of Fischer in further view of Funck et al (DE 19806320 A1, using attached translation, heretofore referred to as Funck).
Regarding claim 22, the combination of Yun in view of Fischer teaches the support frame of claim 1.
The combination of Yun and Fischer does not teach wherein the side support members are foam blocks.
Funck teaches wherein the side support members are foam blocks (Funck; Fig 2, Elements 3a, 3b and Par 0030; Funck teaches foam blocks may be used as spacers).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the support of Yun and Fischer with the foam blocks of Funck in order to provide a reduced cost (Funck; Par 0029).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Hansen teaches a TEM cell.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867